Exhibit 3.1 ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4299 (775) 684 5708 Website: www.nvsos.gov Filed in the office of Ross Miller Secretary of State State of Nevada Document Number 20100033033-15 Filing Date and Time 01/21/2010 3:40 PM Entity Number E0365592006-9 Certificate of Amendment (Pursuant to NRS 78.) USE BLACK INK ONLY - DO NOT HIGHLIGHTABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.- After Issuance of Stock) 1. Name of corporation: VELOCITY OIL & GAS, INC. [E0365592006-9] 2. The articles have been amended as follows: (provide article numbers, if available) Articles 1. Name of Corporation, 3. Shares, Article I. and Article IV. are amended as provided below and Article XIV is added as provided below: Article 1. Name of Corporation and Article I are hereby amended to read: "The name of the corporation (hereinafter called the "Corporation" is: "Generation Zero Group, Inc." (Continued on next page) 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is: 51% 4.
